       Case 2:19-cv-00756-WJ-SMV Document 48 Filed 10/30/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


MICHAEL OTT,

               Plaintiff,

       v.                                                        No. CIV 2:19-756 WJ/SMV

UNITED STATES OF AMERICA,

               Defendants.


            ORDER EXTENDING DISCOVERY AND PETRIAL DEADLINES

       This matter having come before the court upon the Parties’ Joint Limited Motion to

Extend Discovery and Pretrial Deadlines (Doc. 47), the Court having reviewed the motion and

being advised in the premises finds that the motion is well taken and should be granted.

       IT IS THEREFORE ORDERED that the remaining deadlines are rescheduled as follows:

       1.      Termination for discovery, limited to taking depositions, from November 9, to

January 8, 2021;

       2.      Discovery motions from November 30, 2020, to January 29, 2021;

       3.      Pretrial motions from December 10, 2020, to February 8, 2021;

       4.      Pretrial Order to Defendant from January 25, 20201, to March 26, 2021; and

       5.      Pretrial Order from Defendant to Court from February 8, 2021, to April 9, 2021.

       IT IS SO ORDERED.



                                             HONORABLE STEPHAN M. VIDMAR
                                             United States Magistrate Judge
      Case 2:19-cv-00756-WJ-SMV Document 48 Filed 10/30/20 Page 2 of 2




Submitted/Approved by:

/s/ Cassandra Casaus Currie 10/30/20
CASSANDRA CASAUS CURRIE
Assistant United States Attorney
Attorney for Defendant


/s/ Connie J. Flores 10/30/20
CONNIE J. FLORES
JAMES D. TAWNEY
Flores, Tawney & Acosta P.C.
Attorneys for Plaintiff




                                       2
